              Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 1 of 45



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc.

                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 SPIN MASTER LTD. and SPIN MASTER, INC.,
                                                      CIVIL ACTION No.
 Plaintiffs

 v.

 ALVY, AMYUNS, ATRIGGER, BASON888,                         COMPLAINT
 BOKENUS, CATCHMAIK, CENDA,
 COLEIFIT, CYMELY, DADIII, DICESNOW,
 DIYURFEELING, DLUCKY, EASERELAX,                       Jury Trial Requested
 ELBEE, FENGHESHUN, FITYLE, FSHGH,
 G0DBL3SSALL, GLOBAL DISCOUNT                          FILED UNDER SEAL
 WAREHOUSE, GLOBALCAREMARKET,
 IMIXLOT, KECOOI, LITTIL, LTINTIN, MY
 ONYX, NOVOTE, OLIOTE, PIEI JKIEWS,
 PLUSA, PREMIUM SEGMENT, ROSS
 VARNER INC., RUNFON, SANOHAMI,
 SEENDOM, SUPERGOGO, TORERO X,
 TWISTYMAGICALPETZ, UKCG, WOMDEE-
 DIRECT, XIAOHUOJI, YAOGUAN,
 YARDOM, YUNCONG.15 and ZHANHONG
 DIRECT,

 Defendants
  Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 2 of 45



                                  GLOSSARY

Term                   Definition
Plaintiffs or “Spin    Spin Master Ltd. and Spin Master, Inc.
Master”
Defendants             ALVY, Amyuns, Atrigger, bason888, BokenUS,
                       Catchmaik, Cenda, COLEIFIT, Cymely, Dadiii,
                       dicesnow, DIYurfeeling, DLUCKY, EASERELAX,
                       ElBee, fengheshun, fityle, Fshgh, G0DBL3SSALL,
                       Global Discount Warehouse, GlobalCareMarket,
                       imixlot, kecooi, LittiL, LTINTIN, My ONYX,
                       NOVOTE, Oliote, Piei Jkiews, plusA, Premium
                       Segment, Ross Varner Inc., RUNFON, SANOHAMI,
                       SEENDOM, supergogo, Torero X, twistymagicalpetz,
                       UKCG, Womdee-Direct, Xiaohuoji, Yaoguan,
                       Yardom, Yuncong.15 and Zhanhong Direct
Amazon                 Amazon.com, a Seattle, Washington-based, online
                       marketplace and e-commerce platform owned by
                       Amazon.com, Inc., a Delaware corporation, that allows
                       manufacturers and other third-party merchants, like
                       Defendants, to advertise, distribute, offer for sale, sell
                       and ship their retail products, which, upon information
                       and belief, primarily originate from China, directly to
                       consumers worldwide and specifically to consumers
                       residing in the U.S., including New York
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiffs
New York Address       244 Madison Ave, Suite 411, New York, NY 10016
Complaint              Plaintiffs’ Complaint filed on April 18, 2019
Application            Plaintiffs’ Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on April 18,
                       2019
Harrs Dec.             Declaration of Christopher Harrs in Support of
                       Plaintiffs’ Application
Scully Dec.            Declaration of Brieanne Scully in Support of Plaintiffs’
                       Application
Spin Master Products   Innovative children’s lifestyle products and toys under
                       Plaintiffs’ own well-known brands, including Twisty
                       Petz, Flutterbye Fairy, Bunchems and Hatchimals, as
                       well as under their licensed properties, such as Paw
                       Patrol and Air Hogs
Twisty Petz Mark       U.S. Trademark Registration No. 5,514,561 for
                                     i
  Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 3 of 45



                         “TWISTY PETZ” for a variety of goods in Class 28
Twisty Petz Work         U.S. Copyright Registration No. VA 1-305-408,
                         covering the Twisty Petz Packaging Artwork &
                         Collectors’ Guides
Twisty Petz Products     Bejeweled pets that transform into sparkly bracelets,
                         necklaces or backpack accessories with a few simple
                         twists
Counterfeit Products     Products bearing or used in connection with the Twisty
                         Petz Mark and/or Twisty Petz Work, and/or products in
                         packaging and/or containing labels and/or hang tags
                         bearing the Twisty Petz Mark and/or Twisty Petz Work,
                         and/or bearing or used in connection with marks and/or
                         artwork that are confusingly or substantially similar to
                         the Twisty Petz Mark and/or Twisty Petz Work and/or
                         products that are identical or confusingly or
                         substantially similar to the Twisty Petz Products
Infringing Listings      Defendants’ listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with
                         online marketplace platforms such as Amazon, as well
                         as any and all as yet undiscovered accounts with
                         additional online marketplace platforms held by or
                         associated with Defendants, their respective officers,
                         employees, agents, servants and all persons in active
                         concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in products,
                         including Counterfeit Products, which are held by or
                         associated with Defendants, their respective officers,
                         employees, agents, servants and all persons in active
                         concert or participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         Amazon.com, Inc., Amazon Payments, Inc. (“Amazon
                         Pay”), PayPal Inc. (“PayPal”), Payoneer Inc.
                         (“Payoneer”), PingPong Global Solutions, Inc.
                         (“PingPong”) and other companies or agencies that
                                      ii
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 4 of 45



                   engage in the processing or transfer of money and/or
                   real or personal property of Defendants




                               iii
           Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 5 of 45



            Plaintiff Spin Master Ltd., a limited liability company organized in Canada, and

    Plaintiff Spin Master, Inc., a Delaware corporation and Plaintiff Spin Master Ltd.’s wholly-

    owned subsidiary and exclusive U.S. licensee, by and through its undersigned counsel, alleges

    as follows: 1

                                        NATURE OF THE ACTION

            1.       This action involves claims for trademark infringement of Plaintiffs’ federally

    registered trademark in violation of § 32 of the Federal Trademark (Lanham) Act, 15 U.S.C.

    §§ 1051 et seq.; counterfeiting of Plaintiffs’ federally registered trademark in violation of 15

    U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c); false designation of origin, passing off and

    unfair competition in violation of Section 43(a) of the Trademark Act of 1946, as amended (15

    U.S.C. §1125(a)); copyright infringement of Plaintiffs’ federally registered copyright in

    violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. and related state and common

    law claims, arising from the infringement of the Twisty Petz Mark and Twisty Petz Work,

    including, without limitation, the manufacturing, importing, exporting, advertising, marketing,

    promoting, distributing, displaying, offering for sale and/or selling unlicensed, counterfeit and

    infringing versions of Plaintiffs’ Twisty Petz Products by Defendants.

                                      JURISDICTION AND VENUE

            2.       This Court has federal subject matter jurisdiction over the claims asserted in

    this action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. §

    1121 as an action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq. and

    the Copyright Act, 17 U.S.C. §§ 101 et seq.; pursuant to 28 U.S.C. §1338(b) as an action

    arising out of claims for false designation of origin and unfair competition and pursuant to


1
 Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Complaint,
Application or Glossary.

                                                          1
       Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 6 of 45



28 U.S.C. § 1332, as there is diversity between the parties and the matter in controversy

exceeds, exclusive of interests and costs, the sum of seventy-five thousand dollars. This

Court has supplemental jurisdiction pursuant to 28 U.S.C. §§1367(a), as the claims asserted

thereunder are so closely related to the federal claims brought in this action as to form part

of the same case or controversy.

       3.      Personal jurisdiction exists over Defendants in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Fed. R. Civ. P.

4(k), because, upon information and belief, Defendants regularly conduct, transact and/or

solicit business in New York, and/or derive substantial revenue from their business

transactions in New York and/or otherwise avail themselves of the privileges and protections

of the laws of the State of New York such that this Court's assertion of jurisdiction over

Defendants does not offend traditional notions of fair play and due process, and/or

Defendants’ illegal counterfeiting and infringing actions caused injury to Plaintiffs in New

York such that Defendants should reasonably expect such actions to have consequences in

New York, for example:

       a. Upon information and belief, Defendants were and/or are systematically directing

            and/or targeting their business activities at consumers in the U.S., including New

            York, through User Accounts with online marketplace platforms such as

            Amazon, as well as any and all as yet undiscovered User Accounts on other online

            marketplace platforms, through which consumers in the U.S., including New

            York, can view the one or more Merchant Storefronts that each Defendant

            operates, uses to communicate with Defendants regarding their listings for

            Counterfeit Products and to place orders for, receive invoices for and purchase




                                               2
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 7 of 45



   Counterfeit Products for delivery in the U.S., including New York, as a means for

   establishing regular business with the U.S., including New York.

b. Upon information and belief, Defendants are sophisticated sellers, each operating

   one or more commercial businesses through their respective User Accounts, using

   their Merchant Storefronts to manufacture, import, export, advertise, market,

   promote, distribute, offer for sale, sell and/or otherwise deal in products,

   including the Counterfeit Products at significantly below-market prices to

   consumers worldwide, including to consumers in the U.S., and specifically in

   New York.

c. Upon information and belief, all Defendants accept payment in U.S. Dollars and

   offer shipping to the U.S., including to New York and specifically to the New

   York Address.

d. Upon information and belief, Defendants have transacted business with

   consumers located in the U.S., including New York, for the sale and shipment of

   Counterfeit Products.

e. Defendants sold and shipped forty-five (45) Counterfeit Products to the New

   York Address.

f. Upon information and belief, Defendants are aware of Plaintiffs, its Twisty Petz

   Products, Twisty Petz Mark and Twisty Petz Work, and are aware that their illegal

   counterfeiting and infringing actions alleged herein are likely to cause injury to

   Plaintiffs in the U.S., in New York and in this judicial district specifically, as

   Plaintiffs conduct substantial business in New York and have a registered office

   in New York.




                                     3
       Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 8 of 45



        4.     Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon

information and belief, Defendants conduct, transact and/or solicit business in New York.

                                       THE PARTIES

        5.     Plaintiff Spin Master Ltd. is a Canadian corporation with a principal place of

business at 121 Bloor St. East, Toronto, ON, M4W 1A9, Canada.

        6.     Plaintiff Spin Master, Inc. is a Delaware corporation with a registered office

at 300 International Drive, Suite 100, Williamsville, New York 14421, and principal place of

business at 5880 W. Jefferson Blvd., Suite A, Los Angeles, California 90016.

        7.     Upon information and belief, Defendants are merchants on the Amazon.com

online marketplace platform, which, upon information and belief, is owned by Amazon.com,

Inc., a Delaware corporation with a principal place of business at 410 Terry Avenue North,

Seattle, WA 98109 through which Defendants offer for sale and/or sell Counterfeit Products.

                               GENERAL ALLEGATIONS

                    Plaintiffs and Their Well-Known Twisty Petz Products

        8.   Plaintiffs are part of a large, multinational toy and entertainment company started

in 1994 that designs and sells innovative children’s lifestyle products and toys under their own

well-known brands, including Twisty Petz, Flutterbye Fairy, Bunchems and Hatchimals, as well

as under their licensed properties, such as Paw Patrol and Air Hogs.

        9.   Plaintiffs sell their Spin Master Products throughout the U.S. and the world through

major retailers, quality toy stores, department stores and online marketplaces, including, but not

limited to, Walmart, Toys R Us, Target, Kohl’s and Amazon.com.




                                               4
           Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 9 of 45



            10. In addition, Plaintiffs sell their Spin Master Products directly through Plaintiffs’

    website, available at www.shop.spinmaster.com, as well as through websites dedicated to the

    individual Spin Master Products.

            11. One of Plaintiffs’ most recent and successful products is Twisty Petz, which are

    bejeweled pets that transform into sparkly bracelets, necklaces or backpack accessories with a

    few simple twists. There are over 70 types of Twisty Petz to collect, ranging from Leona Lion

    to Pearly Puppy to Zaggy Zebra and more. Images of Plaintiffs’ Twisty Petz Products are

    attached hereto as Exhibit A and incorporated herein by reference.

            12. Twisty Petz has been named one of the “hottest toys for 2018” by the New York

    Post and was included in Amazon’s 2018 Holiday Toy List.2 The Twisty Petz Products are

    predicated to sellout and become impossible to find due to their popularity. 3

            13. The Twisty Petz Products retail from $5.99 (individual) to $14.99 (set of three).

            14. While Plaintiffs have gained significant common law trademark and other rights in

    their Twisty Petz Products, through use, advertising and promotion, Plaintiffs have also

    protected their valuable rights by filing for and obtaining a federal trademark registration.

            15. For example, Plaintiffs own the Twisty Petz Mark, including U.S. Trademark

    Registration No. 5,514,561 for “TWISTY PETZ” for a variety of goods in Class 28. A true and

    correct copy of the registration for the Twisty Petz Mark is attached hereto as Exhibit B and

    incorporated herein by reference.




2
    Melanie Notkin, These are the hottest toys for 2018 (April 5, 2018), NEW YORK POST,
https://nypost.com/2018/04/05/these-are-the-hottest-toys-for-2018/; Remi Rosmarin, Amazon predicts these will be
the 100 hottest toys every kid wants this holiday season (October 13, 2018), BUSINESS INSIDER,
https://www.businessinsider.com/amazon-best-toys-games-holidays-christmas-2018-9.
3
  PR.COM, TOP 10 HOT HOLIDAY 2018 GIFTS THAT WILL BECOME IMPOSSIBLE TO FIND (October 1,
2018),      http://www.lethalchickengames.com/blog/top-10-hot-holiday-2018-gifts-that-will-become-impossible-to-
find.


                                                       5
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 10 of 45



        16. The Twisty Petz Mark is currently in use in commerce in connection with the

Twisty Petz Products. The constructive date of first used based on Plaintiffs’ federal trademark

registration for their Twisty Petz Mark is at least as early as February 17, 2018.

        17. In addition, Plaintiffs also own the registered and unregistered copyrights in and

related to the Twisty Petz Products.

        18. For example, Plaintiffs own the Twisty Petz Work, including U.S. Copyright Reg.

VA 1-305-408, covering the Twisty Petz Packaging Artwork & Collectors’ Guides, as well as

numerous common law copyrights. A true and correct copy of the U.S. Copyright registration

certificate for the Twisty Petz Work is attached hereto as Exhibit C and incorporated herein by

reference.

        19. Plaintiffs have spent substantial time, money and effort in building up and

developing consumer recognition, awareness and goodwill in their Twisty Petz Products, Twisty

Petz Mark and Twisty Petz Work.

        20. The success of the Twisty Petz Products is due in large part to Plaintiffs’ marketing,

promotion and distribution efforts. These efforts include, but are not limited to, the advertising

and promotion of the Twisty Petz Products through Plaintiffs’ website entirely dedicated to the

Twisty Petz Products, http://www.twistypetz.com, nationwide television advertising campaigns

for the Twisty Petz Products, placement of the Twisty Petz Products at dozens of authorized

major retail outlets, both domestically and abroad and Plaintiffs’ participation in trade shows.

        21. Plaintiffs’ success is also due to their use of high quality materials and processes in

making the Twisty Petz Products.

        22. Additionally, Plaintiffs owe a substantial amount of the success of the Twisty Petz

Products to their consumers and word-of-mouth buzz that their consumers have generated.




                                               6
           Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 11 of 45



            23. Plaintiffs’ efforts, the quality of their Twisty Petz Products, their marketing,

    promotion and distribution efforts as well as the word-of-mouth buzz generated by their

    consumers have made the Twisty Petz Products, Twisty Petz Mark and Twisty Petz Work

    prominently placed in the minds of the public. Retailers, retail buyers, consumers and members

    of the public have become familiar with the Twisty Petz Products and associate them exclusively

    with Plaintiffs.

            24.   As a result of such associations, Plaintiffs, and their Twisty Petz Mark and Twisty

    Petz Work have acquired a valuable reputation and goodwill among the public.

            25. Plaintiffs have gone to great lengths to protect their interests to the Twisty Petz

    Products, Twisty Petz Mark and Twisty Petz Work. No one other than Plaintiffs and their

    authorized licensees and distributors are authorized to manufacture, import, export, advertise,

    offer for sale, or sell any goods utilizing the Twisty Petz Mark or Twisty Petz Work without the

    express permission of Plaintiffs.

                                 Amazon and Defendants’ User Accounts

            26. Amazon is an online marketplace and e-commerce platform that allows

    manufacturers and other third-party merchants, like Defendants, to advertise, distribute, offer
                                                                                         4
    for sale, sell and ship their retail products originating primarily from China,          among other

    locations, directly to consumers worldwide and specifically to consumers residing in the U.S.,

    including New York.

            27. Amazon is recognized as one of the leaders of the worldwide e-commerce and

    digital retail market and was projected to generate approximately $258.22 billion in U.S. retail




4
  See Juozas Kaziukenas, Chinese Sellers Are Building Brands on Amazon, MARKETPLACE PULSE (Dec. 6, 2018),
https://www.marketplacepulse.com/articles/chinese-sellers-are-building-brands-on-amazon.


                                                   7
          Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 12 of 45



    e-commerce sales in 2018, nearly half the U.S. e-commerce market. 5 Sales to the U.S. make up

    a significant percentage of the business done on Amazon. 6 Currently, Amazon is valued at over

    $797 billion, which is the largest market value of a public company in the U.S. 7

            28. Many of the third-party merchants that have User Accounts with and operate

    Merchant Storefronts on Amazon, like Defendants, are located in China. 8 As of 2018, third-

    party merchants have sold over $160 billion in merchandise through User Accounts on

    Amazon. 9 Third-party merchant sales account for half of the volume of all products sold on

    Amazon. 10

            29. Amazon aggressively uses the Internet and television, to market itself and the

    products offered for sale and/or sold by its third-party merchant users to potential consumers,

    particularly in the U.S. In 2018 alone, Amazon spent approximately $3.4 billion on marketing. 11

            30. As recently addressed in news reports, 12 and as reflected in the federal lawsuits

    filed against third-party merchants offering for sale and selling infringing and/or counterfeit




5
   See eMarketer Editors, Amazon Now Has Nearly 50% Of Us Ecommerce Market, EMARKETER.COM (Jul. 16, 2018),
https://www.emarketer.com/content/amazon-now-has-nearly-50-of-us-ecommerce-market.
6
   See Amazon.com, Inc., Annual Report (Form 10-K) (Jan. 31, 2018).
7
  See Lauren Feiner, Amazon is the most valuable public company in the world, CNBC,
https://www.cnbc.com/2019/01/07/amazon-passes-microsoft-market-value-becomes-largest.html/.
8
   See id.
9
  See Juozas Kaziukenas, Amazon Gross Merchandise Volume $277 Billion in 2018, MARKETPLACE PULSE (April 12,
2019), https://www.marketplacepulse.com/articles/amazon-gross-merchandise-volume-277-billion-in-2018.
10
    See Parmy Olson, Meet The Billionaire Who Defied Amazon And Built Wish, The World’s Most-Downloaded E-
Commerce App, FORBES (March 13, 2019), https://www.forbes.com/sites/parmyolson/2019/03/13/meet-the-
billionaire-who-defied-amazon-and-built-wish-the-worlds-most-downloaded-e-commerce-app/#da45b4d70f52.
11
    See Amazon: Ad Spend in the U.S. 2017, STATISTIC, https://www.statista.com/statistics/192254/us-ad-spending-of-
amazon/ (last visited Apr. 17, 2019).
12
     See Louise Matsakis, Amazon Wants Brands to Fight Fake Products Themselves, WIRED (Mar. 1, 2019),
https://www.wired.com/story/amazon-fake-products-project-zero/.


                                                        8
           Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 13 of 45



     products on Amazon, 13 an astronomical number of counterfeit and infringing products are

     offered for sale and sold on Amazon at a rampant rate. 14

             31. Defendants are individuals and/or businesses, who, upon information and belief,

     are located in China but conduct business in the U.S. and other countries by means of their User

     Accounts and on their Merchant Storefronts on Amazon as well as potentially yet undiscovered

     additional online marketplace platforms.

             32. Through their Merchant Storefronts, Defendants offer for sale and/or sell consumer

     products, including Counterfeit Products, and target and ship such products to customers located

     in the U.S., including New York, and throughout the world.

             33. Defendants’ Merchant Storefronts share unique identifiers, such as design elements

     along with similarities in price, description of the goods offered and of the Counterfeit Products

     themselves offered for sale.

             34. Defendants are in constant communication with each other and regularly participate

     in online chatroom discussions involving illegal counterfeiting activities, pending litigation and

     potential new lawsuits.

                               Defendants’ Wrongful and Infringing Conduct

             35. Particularly in light of Plaintiffs’ success with their Twisty Petz Products, as well

     as the reputation they have gained, Plaintiffs and their Twisty Petz Products have become targets

     for unscrupulous individuals and entities who wish to capitalize on the goodwill, reputation and




13
   See, e.g., Apple Inc. v. Mobile Star LLC, No. C17-1120 RAJ (W.D. Cal. Aug. 4, 2017) and Diamler AG v.
Amazon.com, Inc., 16-cv-00518-RSM (W.D. Wash. Mar. 11, 2019).
14
   See Steve Brachmann, Amazon’s Counterfeit Problem is a Big One-for Shareholders, Brand Owners and Consumers
Alike, IP WATCHDOG (Feb. 27, 2019), http://www.ipwatchdog.com/2019/02/27/amazons-counterfeit-problem-big-
one-for-everyone/id=106710/.


                                                      9
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 14 of 45



fame that Plaintiffs have amassed in their Twisty Petz Products, Twisty Petz Work and Twisty

Petz Mark and Plaintiffs investigate and enforce against such activities.

        36. Through Plaintiffs’ counsel’s investigative and enforcement efforts, Plaintiffs

learned of Defendants’ actions which vary and include, but are not limited to: manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for

sale and/or selling Counterfeit Products to U.S. consumers, including those located in the state

of New York, through Defendants’ User Accounts and Merchant Storefronts. Printouts of

Infringing Listings from Defendants’ User Accounts and Merchant Storefronts are included in

Exhibit D attached hereto and incorporated herein by reference.

        37. Defendants are not, and have never been, authorized by Plaintiffs or any of their

authorized agents, authorized licensees or authorized distributors to copy, manufacture, import,

export, advertise, distribute, offer for sale or sell the Twisty Petz Products or to use the Twisty

Petz Mark and Twisty Petz Work, or any marks or artwork that are confusingly or substantially

similar to the Twisty Petz Mark or Twisty Petz Work.

        38. Defendants’ Counterfeit Products are nearly indistinguishable from Plaintiffs’

Twisty Petz Products, only with minor variations that no ordinary consumer would recognize.

        39. During their investigation, Plaintiffs, through their counsel, identified Defendants

as offering for sale and/or selling Counterfeit Products and completed forty-five (45) purchases

of those Counterfeit Products to the New York Address. Printouts of the Infringing Listings

from Defendants’ Merchant Storefronts reflecting that the Defendants ship the Counterfeit

Products to the U.S. and Order Confirmation pages for the purchased Counterfeit Products from

Defendants are included in Exhibit D.




                                              10
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 15 of 45



        40. Plaintiffs confirmed that each Defendant was and/or is still currently offering for

sale and/or selling Counterfeit Products through their respective User Accounts and/or Merchant

Storefronts, accepting payment for such Counterfeit Products in U.S. Dollars through

Amazon.com Inc.’s own payment processing services and that each Defendant provides

shipping and/or has actually shipped Counterfeit Products to the U.S., including to customers

located in New York. Plaintiffs’ findings are supported by Defendants’ Infringing Listings

and/or the Order Confirmation pages for Counterfeit Products, which are included in Exhibit

D.

        41. For example, below on the left is an image of one of Plaintiffs’ Twisty Petz Products

which typically retails for $14.99. Depicted below on the right is the listing for Defendant

imixlot’s Counterfeit Product (“imixlot Infringing Listing” and “imixlot Counterfeit Product,”

respectively).   The imixlot Infringing Listing appears on Defendant imixlot’s Merchant

Storefront,

https://www.amazon.com/s?me=A2MYAIZ4TKFBPI&marketplaceID=ATVPDKIKX0DER,

and offers the imixlot Counterfeit Product for $17.68 for a set of seven, using, featuring and/or

incorporating the Twisty Petz Mark, the Twisty Petz Work, and/or confusingly or substantially

similar marks or artwork in the listing title “imixlot Magic Animal Twist Bracelet Cute

Transformable Collectible Twisty Pets Bracelet Children's Pre-Kindergarten Magical Animal

Twist Bracelet DIY” (emphasis added). Further, the imixlot Counterfeit Product is virtually

identical to one of Plaintiffs’ Twisty Petz Products and features and/or incorporates the Twisty

Petz Mark and/or the Twisty Petz Work. There is no question that the imixlot Counterfeit

Product is designed to confuse and mislead consumers into believing that they are purchasing

one of Plaintiffs’ Twisty Petz Products or that the imixlot Counterfeit Product is otherwise




                                             11
       Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 16 of 45



approved by or sourced from Plaintiffs, thereby trading off of the goodwill and reputation of

Plaintiffs by engaging in the unauthorized use of the Twisty Petz Work and Twisty Petz Mark:

         Twisty Petz Product                               Defendant’s Counterfeit Product




        42. As another example, below on the left is an image of one of Plaintiffs’ Twisty Petz

Products, which typically retails for $5.99. Depicted below on the right is the listing for

Defendant Piei Jkiews’s Counterfeit Product (“Piei Jkiews Infringing Listing” and “Piei Jkiews

Counterfeit Product,” respectively). The Piei Jkiews Infringing Listing appears on Defendant

Piei                     Jkiews’s                      Merchant                       Storefront,

https://www.amazon.com/s?me=A2WDV8JJG8503L&marketplaceID=ATVPDKIKX0DER,

and offers the Piei Jkiews Counterfeit Product for $5.99 per item, using, featuring and/or

incorporating the Twisty Petz Mark, the Twisty Petz Work, and/or a confusingly or substantially

similar marks or artwork in the listing title “QHQ Cute Transformable Collectible, Twisty Pets

Bracelet, Children's Magical Animal Twist Bracelet DIY Toys Set, Birthday for Kids,Girls”

(emphasis added). Further, the Piei Jkiews Twisty Petz Counterfeit Product is virtually identical

to one of Plaintiffs’ Twisty Petz Products and features and/or incorporates the Twisty Petz Work

and/or Twisty Petz Mark. There is no question that the Piei Jkiews Counterfeit Product is

designed to confuse and mislead consumers into believing that they are purchasing one of the

Twisty Petz Products or that the Piei Jkiews Counterfeit Product is otherwise approved by or




                                             12
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 17 of 45



sourced from Plaintiffs, thereby trading off of the goodwill and reputation of Plaintiffs by

engaging in the unauthorized use of the Twisty Petz Work and Twisty Petz Mark:

        43.

     Twisty Petz Product                           Defendant’s Counterfeit Product




        44. By way of another example, below on the left is an image of one of Plaintiffs’

Twisty Petz Products, which typically retails for $14.99. Depicted below on the right is a listing

for Defendant SEENDOM’s Counterfeit Product (“SEENDOM Infringing Listing” and

“SEENDOM Counterfeit Product,” respectively). The SEENDOM Infringing Listing appears

on            Defendant               SEENDOM’s                 Merchant              Storefront,

https://www.amazon.com/s?me=A27YQDK9XF0VVO&marketplaceID=ATVPDKIKX0DER

, and offers the SEENDOM Counterfeit Product for $29.99 for a set of eight, using, featuring

and/or incorporating the Twisty Petz Mark, the Twisty Petz Work, and/or confusingly or

substantially similar marks or artwork in the listing title “SOWOW 8 Pcs Cute Deformed

Bracelet Children's Toy Pendant Animal Twisty Pets Bracelet for Kids Magical Bracelet DIY

Toy Girls Necklaces, Make A Bracelet or Twisty Into A Unicorn Pet Bracelet” (emphasis

added). Further, the SEENDOM Counterfeit Product is virtually identical to one of Plaintiffs’

Twisty Petz Products and features and/or incorporates the Twisty Petz Work and/or Twisty Petz

Mark. There is no question that the SEENDOM Counterfeit Product is designed to confuse and




                                              13
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 18 of 45



mislead consumers into believing that they are purchasing one of Plaintiffs’ Twisty Petz

Products or that the SEENDOM Counterfeit Product is otherwise approved by or sourced from

Plaintiffs, thereby trading off of the goodwill and reputation of Plaintiffs by engaging in the

unauthorized use of the Twisty Petz Work and Twisty Petz Mark:

      Twisty Petz Product                            Defendant’s Counterfeit Product




        45. By these dealings in Counterfeit Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale and/or selling Counterfeit Products), Defendants violated Plaintiffs’

exclusive rights in the Twisty Petz Mark and Twisty Petz Work, and have used marks, images

and artwork that are confusingly and/or substantially similar to, identical to and/or constitute

counterfeiting and/or infringement of the Twisty Petz Mark and Twisty Petz Work in order to

confuse consumers into believing that such Counterfeit Products are Twisty Petz Products and

aid in the promotion and sales of their Counterfeit Products. Defendants’ conduct began long

after Plaintiffs’ adoption and use of the Twisty Petz Mark and Twisty Petz Work, after Plaintiffs

obtained the federal registrations in the Twisty Petz Mark and Twisty Petz Work, as alleged

above, and after Plaintiffs’ Twisty Petz Products, Twisty Petz Mark and Twisty Petz Work

became well-known to the purchasing public.

        46. Prior to and contemporaneous with their counterfeiting and infringing actions

alleged herein, Defendants had knowledge of Plaintiffs’ ownership of the Twisty Petz Mark and



                                              14
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 19 of 45



Twisty Petz Work, of the fame and incalculable goodwill associated therewith and of the

popularity and success of the Twisty Petz Products, and in bad faith adopted the Twisty Petz

Mark and Twisty Petz Work.

        47. Defendants have been engaging in the illegal counterfeiting and infringing actions,

as alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to

Plaintiffs’ rights, or in bad faith, for the purpose of trading on the goodwill and reputation of

Plaintiffs, the Twisty Petz Mark, Twisty Petz Work and Twisty Petz Products.

        48. Defendants’ dealings in Counterfeit Products, as alleged herein, has caused, and

will continue to cause confusion, mistake, economic loss, and have deceived and will continue

to deceive consumers, the public and the trade with respect to the source or origin of Defendants’

Counterfeit Products, thereby causing consumers to erroneously believe that such Counterfeit

Products are licensed by or otherwise associated with Plaintiffs, thereby damaging Plaintiffs.

        49. By engaging in these actions, Defendants have, jointly and severally, among other

things, willfully and in bad faith committed the following, all of which have and will continue

to cause irreparable harm to Plaintiffs: infringed and counterfeited the Twisty Petz Mark,

infringed the Twisty Petz Work, committed unfair competition and unfairly and unjustly

profited from such activities at Plaintiffs’ expense.

        50. Unless enjoined, Defendants will continue to cause irreparable harm to Plaintiffs.

                                       CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                                  (Trademark Counterfeiting)
      [15 U.S.C. § 1114(1)(b)/Lanham Act § 32; 15 U.S.C. § 1116(d)/Lanham Act § 34; 15
                         U.S.C. § 1117(b)-(c)/Lanham Act § 35]

        51. Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.



                                               15
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 20 of 45



        52. Plaintiffs are the exclusive owner of all right and title to the Twisty Petz Mark.

        53. Plaintiffs have continuously used the Twisty Petz Mark in interstate commerce

since on or before the date of first use as reflected in the registration attached hereto as Exhibit

B.

        54. Without Plaintiffs’ authorization or consent, with knowledge of Plaintiffs’ well-

known and prior rights in their Twisty Petz Mark and with knowledge that Defendants’

Counterfeit Products bear counterfeit marks, Defendants intentionally reproduced, copied

and/or colorably imitated the Twisty Petz Mark and/or used spurious designations that are

identical with, or substantially indistinguishable from, the Twisty Petz Mark on or in connection

with the manufacturing, import, export, advertising, marketing, promotion, distribution, display,

offering for sale and/or sale of Counterfeit Products.

        55. Defendants have manufactured, imported, exported, advertised, marketed,

promoted, distributed, displayed, offered for sale and/or sold their Counterfeit Products to the

purchasing public in direct competition with Plaintiffs, in or affecting interstate commerce,

and/or have acted with reckless disregard of Plaintiffs’ rights in and to the Twisty Petz Mark

through their participation in such activities.

        56. Defendants have applied their reproductions, counterfeits, copies and colorable

imitations of the Twisty Petz Mark to packaging, point-of-purchase materials, promotions

and/or advertisements intended to be used in commerce upon, or in connection with the

manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale and/or selling of Defendants’ Counterfeit Products, which is likely

to cause confusion, mistake, and deception among the general purchasing public as to the origin

of the Counterfeit Products, and is likely to deceive consumers, the public and the trade into




                                                  16
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 21 of 45



believing that the Counterfeit Products sold by Defendants originate from, are associated with

or are otherwise authorized by Plaintiffs, thereby making substantial profits and gains to which

they are not entitled in law or equity.

        57. Defendants’ unauthorized use of the Twisty Petz Mark on or in connection with the

Counterfeit Products was done with notice and full knowledge that such use was not authorized

or licensed by Plaintiffs or their authorized agents and with deliberate intent to unfairly benefit

from the incalculable goodwill inherent in the Twisty Petz Mark.

        58. Defendants’ actions constitute willful counterfeiting of the Twisty Petz Mark in

violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c).

        59. As a direct and proximate result of Defendants’ illegal actions alleged herein,

Defendants have caused substantial monetary loss and irreparable injury and damage to

Plaintiffs, their business, their reputation and their valuable rights in and to the Twisty Petz

Mark and the goodwill associated therewith, in an amount as yet unknown, but to be determined

at trial, for which Plaintiffs have no adequate remedy at law, and unless immediately enjoined,

Defendants will continue to cause such substantial and irreparable injury, loss and damage to

Plaintiffs and their valuable Twisty Petz Mark.

        60. Based on Defendants’ actions as alleged herein, Plaintiffs are entitled to injunctive

relief, damages for the irreparable harm that Plaintiffs have sustained, and will sustain, as a

result of Defendants’ unlawful and infringing actions, as alleged herein, and all gains, profits

and advantages obtained by Defendants as a result thereof, enhanced discretionary damages,

treble damages and/or statutory damages of up to $2,000,000 per counterfeit mark per type of

goods sold, offered for sale or distributed and reasonable attorneys’ fees and costs.




                                              17
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 22 of 45



                                   SECOND CAUSE OF ACTION
                              (Infringement of Registered Trademark)
                               [115 U.S.C. § 1114/Lanham Act § 32(a)]

        61. Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        62. Plaintiffs have continuously used the Twisty Petz Mark in interstate commerce

since on or before the date of first use as reflected in the registration certificate attached hereto

as Exhibit B.

        63. Plaintiffs, as owners of all right, title and interest in and to the Twisty Petz Mark,

have standing to maintain an action for trademark infringement under 15 U.S.C. § 1114.

        64. Defendants were, at the time they engaged in their actions as alleged herein,

actually aware that Plaintiffs are the owner of the federal trademark registration for the Twisty

Petz Mark.

        65. Defendants did not seek and thus inherently failed to obtain consent or

authorization from Plaintiffs, as the registered trademark owner of the Twisty Petz Mark, to deal

in and commercially manufacture, import, export, advertise, market, promote, distribute,

display, retail, offer for sale and/or sell Twisty Petz Products and/or related products bearing the

Twisty Petz Mark into the stream of commerce.

        66. Defendants knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold Counterfeit

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or

colorable imitations of the Twisty Petz Mark and/or which are identical or confusingly similar

to the Twisty Petz Mark.




                                               18
        Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 23 of 45



         67. Defendants knowingly and intentionally reproduced, copied and colorably imitated

the Twisty Petz Mark and applied such reproductions, copies or colorable imitations to

packaging, wrappers, receptacles, online listings and/or advertisements used in commerce upon,

or in connection with the manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale and/or sale of Defendants’ Counterfeit

Products.

         68. Defendants were, at the time they engaged in their illegal and infringing actions as

alleged herein, actually aware that Plaintiffs are the owner of all rights in and to the Twisty Petz

Mark.

         69. Defendants’ egregious and intentional use of the Twisty Petz Mark in commerce

on or in connection with Defendants’ Counterfeit Products has caused, and is likely to continue

to cause, actual confusion and mistake, and has deceived, and is likely to continue to deceive,

the general purchasing public as to the source or origin of the Counterfeit Products, and is likely

to deceive the public into believing that Defendants’ Counterfeit Products are the Twisty Petz

Products or are otherwise associated with, or authorized by, Plaintiffs.

         70. Defendants’ actions have been deliberate and committed with knowledge of

Plaintiffs’ rights and goodwill in the Twisty Petz Mark, as well as with bad faith and the intent

to cause confusion, mistake and deception.

         71. Defendants’ continued, knowing, and intentional use of the Twisty Petz Mark

without Plaintiffs’ consent or authorization constitutes intentional infringement of Plaintiffs’

federally registered Twisty Petz Mark in violation of §32 of the Lanham Act, 15 U.S.C. § 1114.

         72. As a direct and proximate result of Defendants’ illegal and infringing actions as

alleged herein, Plaintiffs have suffered substantial monetary loss and irreparable injury, loss and




                                               19
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 24 of 45



damage to their business and their valuable rights in and to the Twisty Petz Mark and the

goodwill associated therewith in an amount as yet unknown, but to be determined at trial, for

which Plaintiffs have no adequate remedy at law, and unless immediately enjoined, Defendants

will continue to cause such substantial and irreparable injury, loss and damage to Plaintiffs and

the valuable Twisty Petz Mark.

        73. Based on Defendants’ actions as alleged herein, Plaintiffs are entitled to injunctive

relief, damages for the irreparable harm that Plaintiffs have sustained, and will sustain, as a

result of Defendants’ unlawful and infringing actions as alleged herein, and all gains, profits

and advantages obtained by Defendants as a result thereof, enhanced discretionary damages, as

well as other remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable

attorneys’ fees and costs.

                                 THIRD CAUSE OF ACTION
                (False Designation of Origin, Passing Off & Unfair Competition)
                            [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

        74. Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        75. Plaintiffs, as the owner of all right, title and interest in and to the Twisty Petz Mark,

have standing to maintain an action for false designation of origin and unfair competition under

the Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

        76. The Twisty Petz Mark is inherently distinctive and/or has acquired distinctiveness.

        77. Defendants knowingly and willfully used in commerce products and/or packaging

designs that are identical or confusingly or substantially similar to, and constitute reproductions

of the Twisty Petz Mark and Twisty Petz Work and affixed, applied and used false designations

of origin and false and misleading descriptions and representations on or in connection with the




                                               20
       Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 25 of 45



manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale and/or sale of Counterfeit Products with the intent to cause

confusion, to cause mistake and to deceive the purchasing public into believing, in error, that

Defendants’ substandard Counterfeit Products are Twisty Petz Products or related products,

and/or that Defendants’ Counterfeit Products are authorized, sponsored, approved, endorsed or

licensed by Plaintiffs and/or that Defendants are affiliated, connected or associated with

Plaintiffs, thereby creating a likelihood of confusion by consumers as to the source of such

Counterfeit Products, and allowing Defendants to capitalize on the goodwill associated with,

and the consumer recognition of, the Twisty Petz Mark and Twisty Petz Work, to Defendants’

substantial profit in blatant disregard of Plaintiffs’ rights.

        78. By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products that are identical to, confusingly similar to or which constitute colorable imitations of

the Twisty Petz Products using marks that are identical and/or confusingly or similar to, or which

constitute colorable imitations of the Twisty Petz Mark and Twisty Petz Work, Defendants have

traded off the extensive goodwill of Plaintiffs and their Twisty Petz Products and did in fact

induce, and intend to, and will continue to induce customers to purchase Defendants’

Counterfeit Products, thereby directly and unfairly competing with Plaintiffs. Such conduct has

permitted and will continue to permit Defendants to make substantial sales and profits based on

the goodwill and reputation of Plaintiffs and their Twisty Petz Mark, which Plaintiffs have

amassed through their nationwide marketing, advertising, sales and consumer recognition.

        79. Defendants knew, or by the exercise of reasonable care should have known, that

their adoption and commencement of and continuing use in commerce of marks that are




                                                21
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 26 of 45



identical or confusingly or substantially similar to and constitute reproductions of the Twisty

Petz Mark and Twisty Petz Work would cause confusion, mistake or deception among

purchasers, users and the public.

        80. Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive

the purchasing public and with the intent to trade on the goodwill and reputation Plaintiffs, their

Twisty Petz Products, Twisty Petz Mark and Twisty Petz Work.

        81. As a direct and proximate result of Defendants’ aforementioned actions,

Defendants have caused irreparable injury to Plaintiffs by depriving Plaintiffs of sales of their

Twisty Petz Products and by depriving Plaintiffs of the value of their Twisty Petz Mark and

Twisty Petz Work as commercial assets in an amount as yet unknown, but to be determined at

trial, for which it has no adequate remedy at law, and unless immediately restrained, Defendants

will continue to cause substantial and irreparable injury to Plaintiffs and the goodwill and

reputation associated with the value of Twisty Petz Mark.

        82. Based on Defendants’ wrongful conduct, Plaintiffs are entitled to injunctive relief

as well as monetary damages and other remedies as provided by the Lanham Act, including

damages that Plaintiffs have sustained and will sustain as a result of Defendants’ illegal and

infringing actions as alleged herein, and all gains, profits and advantages obtained by

Defendants as a result thereof, enhanced discretionary damages and reasonable attorneys' fees

and costs.

                              FOURTH CAUSE OF ACTION
                             (Federal Copyright Infringement)
                                    [17 U.S.C. § 501(a)]
        83. Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.


                                               22
        Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 27 of 45



         84. Plaintiffs are the exclusive owner of the Twisty Petz Work.

         85. Defendants had actual notice of Plaintiffs’ exclusive rights in and to the Twisty Petz

Work.

         86. Defendants did not attempt and therefore inherently failed to obtain Plaintiffs’

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform and/or market Plaintiffs’ Twisty Petz Products and/or

Twisty Petz Work.

         87. Without permission, Defendants knowingly and intentionally reproduced, copied,

and displayed the Twisty Petz Work by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale and/or selling infringing

products which bear such Twisty Petz Work, or artwork that is, at a minimum, substantially

similar to the Twisty Petz Work.

         88. Defendants’ unlawful and willful actions as alleged herein constitute infringement

of the Twisty Petz Work, including Plaintiffs’ exclusive rights to reproduce, distribute and/or

sell such Twisty Petz Work in violation of 17 U.S.C. § 501(a).

         89. Defendants’ knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Plaintiffs in an amount as yet unknown but to be

proven at trial, for which Plaintiffs have no adequate remedy at law, and unless enjoined,

Defendants will continue to cause, substantial and irreparable harm to Plaintiffs.

         90.   Based on Defendants’ wrongful conduct, Plaintiffs are entitled to injunctive relief,

Plaintiffs’ actual damages and Defendants’ profits in an amount to be proven at trial and

enhanced discretionary damages for willful copyright infringement, and reasonable attorneys’

fees and costs.




                                               23
      Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 28 of 45



                                    FIFTH CAUSE OF ACTION
                                       (Unfair Competition)
                                     [New York Common Law]

          91. Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

          92. By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products, Defendants have traded off the extensive goodwill of Plaintiffs and their Twisty Petz

Products to induce, and did induce and intend and will continue to induce, customers to purchase

their Counterfeit Products, thereby directly competing with Plaintiffs. Such conduct has

permitted and will continue to permit Defendants to make substantial sales and profits based on

the goodwill and reputation of Plaintiffs, which Plaintiffs have amassed through their

nationwide marketing, advertising, sales and consumer recognition.

          93. Defendants’ advertising, marketing, promoting, distributing, displaying, offering

for sale, selling and/or otherwise dealing in the Counterfeit Products was and is in violation and

derogation of Plaintiffs’ rights and is likely to cause confusion and mistake, and to deceive

consumers and the public as to the source, origin, sponsorship or quality of Defendants’

Counterfeit Products.

          94. Defendants knew, or by the exercise of reasonable care should have known, that

their advertising, marketing, promoting, distributing, displaying, offering for sale, selling and/or

otherwise dealing in the Counterfeit Products and their continuing advertising, marketing,

promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing in the

Counterfeit Products would cause confusion and mistake, or deceive purchasers, users and the

public.




                                               24
       Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 29 of 45



        95. Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of Plaintiffs’ rights, and for the wrongful purpose of injuring Plaintiffs, and

their competitive position while benefiting Defendants.

        96. As a direct and proximate result of Defendants’ aforementioned wrongful actions,

Plaintiffs have been and will continue to be deprived of substantial sales of their Twisty Petz

Products in an amount as yet unknown but to be determined at trial, for which Plaintiffs have

no adequate remedy at law, and Plaintiffs have been and will continue to be deprived of the

value of the Twisty Petz Mark and Twisty Petz Work as commercial assets in an amount as yet

unknown but to be determined at trial, for which Plaintiffs have no adequate remedy at law.

        97. As a result of Defendants’ actions alleged herein, Plaintiffs are entitled to injunctive

relief, an order granting Plaintiffs’ damages and Defendants’ profits stemming from their

infringing activities, and exemplary or punitive damages for Defendants’ intentional

misconduct.

                                    SIXTH CAUSE OF ACTION
                                       (Unjust Enrichment)
                                     [New York Common Law]

        98. Plaintiffs replead and incorporate by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

        99. By virtue of the egregious and illegal acts of Defendants as described herein,

Defendants have been unjustly enriched in an amount to be proven at trial.

        100. Defendants’ retention of monies gained through their deceptive business practices,

infringement, acts of deceit and otherwise would serve to unjustly enrich Defendants and would

be contrary to the interests of justice.




                                               25
        Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 30 of 45



                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants, inclusive, and each of

them, as follows:

       A.     For an award of Defendants’ profits and Plaintiffs’ damages pursuant to 15 U.S.C.

       § 1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a)(3) and treble

       damages in the amount of a sum equal to three (3) times such profits or damages, whichever

       is greater, pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or

       designation, knowing such mark or designation is a counterfeit mark in violation of 15

       U.S.C. § 1114(1)(a);

       B.     In the alternative to Defendants’ profits and Plaintiffs’ actual damages, enhanced

       discretionary damages and treble damages for willful use of a counterfeit mark in

       connection with the sale, offering for sale or distribution of goods or services, for statutory

       damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per

       counterfeit mark per type of goods or services sold, offered for sale or distributed, as the

       Court considers just, which Plaintiffs may elect prior to the rendering of final judgment;

       C.     For an award of Defendants’ profits and Plaintiffs’ damages in an amount to be

       proven at trial for willful trademark infringement of Plaintiffs’ federally registered Twisty

       Petz Mark, and such other compensatory damages as the Court determines to be fair and

       appropriate pursuant to 15 U.S.C. § 1117(a);

       D.     For an award of Defendants’ profits and Plaintiffs’ damages pursuant to 15 U.S.C.

       § 1117(a) in an amount to be proven at trial and such other compensatory damages as the

       Court determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false

       designation of origin and unfair competition under 15 U.S.C. §1125(a);




                                                 26
     Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 31 of 45



E.       For an award of Plaintiffs’ actual damages and Defendants’ profits, pursuant to 17

U.S.C. § 504(b), in an amount to be proven at trial for willful copyright infringement of

the Twisty Petz Work under 17 U.S.C. § 501(a);

F.       In the alternative to Plaintiffs’ actual damages and Defendants’ profits for copyright

infringement of the Twisty Petz Work pursuant to 17 U.S.C. § 504(b), for statutory

damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for willful

copyright infringement, which Plaintiffs may elect prior to the rendering of final judgment

G.       For an award of damages to be proven at trial for common law unfair competition;

H.       For an award of damages in an amount to be proven at trial for unjust enrichment;

I.       For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendants, or their agents, and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns and entities owned or controlled by

Defendants, and all those in active concert or participation with Defendants, and each of

them who receives notice directly or otherwise of such injunction from:

             i. manufacturing, importing, exporting, advertising, marketing, promoting,

                distributing, displaying, offering for sale, selling and/or otherwise dealing

                in the Counterfeit Products;

            ii. directly or indirectly infringing in any manner any of Plaintiffs’ trademarks,

                copyrights or other rights (whether now in existence or hereafter created)

                including, without limitation, the Twisty Petz Mark and Twisty Petz Work;

            iii. using any reproduction, counterfeit, copy or colorable imitation of

                Plaintiffs’ trademarks or other rights (whether now in existence or hereafter




                                          27
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 32 of 45



           created) including, without limitation, the Twisty Petz Mark and Twisty

           Petz Work, to identify any goods or services not authorized by Plaintiffs;

       iv. using any of Plaintiffs’ trademarks, copyrights or other rights (whether now

           in existence or hereafter created) including, without limitation, the Twisty

           Petz Mark or Twisty Petz Work, or any other marks that are confusingly or

           substantially similar to the Twisty Petz Mark or Twisty Petz Work, on or in

           connection with Defendants’ manufacturing, importing, exporting,

           advertising, marketing, promoting, distributing, displaying, offering for

           sale, selling and/or otherwise dealing in the Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake and/or to deceive

           members of the trade and/or the public as to the affiliation, connection or

           association of any product manufactured, imported, exported, advertised,

           marketed, promoted, distributed, displayed, offered for sale or sold by

           Defendants with Plaintiffs, and/or as to the origin, sponsorship or approval

           of any product manufactured, imported, exported, advertised, marketed,

           promoted, distributed, displayed, offered for sale or sold by Defendants and

           Defendants’ commercial activities by Plaintiffs;

       vi. engaging in the unlawful, unfair or fraudulent business acts or practices,

           including, without limitation, the actions described herein, including the of

           advertising and/or dealing in any Counterfeit Products;

      vii. engaging in any other actions that constitute unfair competition with

           Plaintiffs;




                                    28
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 33 of 45



     viii. engaging in any other act in derogation of Plaintiffs’ rights;

       ix. secreting, destroying, altering, removing, or otherwise dealing with the

           Counterfeit Products or any books or records that contain any information

           relating to manufacturing, importing, exporting, advertising, marketing,

           promoting, distributing, displaying, offering for sale, selling and/or

           otherwise dealing in the Counterfeit Products;

       x. from secreting, concealing, destroying, altering, selling off, transferring or

           otherwise disposing of and/or dealing with: (i) Counterfeit Products; (ii) any

           computer files, data, business records, documents or any other records or

           evidence relating to Defendants’ User Accounts or Merchant Storefronts,

           Defendants’ Assets from or to Defendants’ Financial Accounts and the

           manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products;

       xi. from secreting, concealing, transferring, disposing of, withdrawing,

           encumbering or paying any of Defendants’ Assets from or Defendants’

           Financial Accounts until further ordered by this Court;

      xii. effecting assignments or transfers, forming new entities or associations, or

           utilizing any other device for the purpose of circumventing or otherwise

           avoiding the prohibitions set forth in any Final Judgment or Order in this

           action;

     xiii. providing services to Defendants, Defendants’ User Accounts and

           Defendants’ Merchant Storefronts, including, without limitation, continued

           operation of Defendants’ User Accounts and Merchant Storefronts; and




                                     29
 Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 34 of 45



         xiv. instructing, assisting, aiding or abetting any other person or entity in

                engaging in or performing any of the activities referred to in subparagraphs

                (i) through (xiii) above; and

J.      For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to Plaintiffs for destruction any and all Counterfeit Products and

any and all packaging, labels, tags, advertising and promotional materials and any other

materials in the possession, custody or control of such distributors and retailers that infringe

any of Plaintiffs’ trademarks, copyrights or other rights including, without limitation, the

Twisty Petz Mark or Twisty Petz Work, or bear any artwork or marks that are confusingly

or substantially similar to the Twisty Petz Mark or Twisty Petz Work;

K.      For an order of the Court requiring that Defendants deliver up for destruction to

Plaintiffs any and all Counterfeit Products and any and all packaging, labels, tags,

advertising and promotional materials and any other materials in the possession, custody

or control of Defendants that infringe any of Plaintiffs’ trademarks, copyrights or other

rights including, without limitation, the Twisty Petz Mark or Twisty Petz Work, or bear

any artwork or marks that are confusingly or substantially similar to the Twisty Petz Mark

or Twisty Petz Work pursuant to 15 U.S.C. § 1118;

L.      For an order from the Court requiring that Defendants provide complete

accountings for any and all monies, profits, gains and advantages derived by Defendants

from their manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, sale and/or otherwise dealing in the Counterfeit

Products as described herein, including prejudgment interest;




                                          30
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 35 of 45
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 36 of 45




               EXHIBIT A
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 37 of 45




                                                                 1
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 38 of 45




                                                                 2
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 39 of 45




                                                                 3
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 40 of 45




                                                                 4
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 41 of 45




               EXHIBIT B
               Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 42 of 45




Reg. No. 5,514,561            David Fuhrer Enterprises LLC (CALIFORNIA LIMITED LIABILITY COMPANY), DBA
                              Funanuf
Registered Jul. 10, 2018      11862 La Grange Ave
                              Los Angeles, CALIFORNIA 90025
Int. Cl.: 28                  CLASS 28: Toy jewelry which can transform into a toy figure and then back into toy jewelry

Trademark                     FIRST USE 2-17-2018; IN COMMERCE 2-17-2018

Principal Register            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                              PARTICULAR FONT STYLE, SIZE OR COLOR

                              No claim is made to the exclusive right to use the following apart from the mark as shown:
                              "PETS"

                              SER. NO. 87-231,632, FILED 11-09-2016




                                                                                                               1
         Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 43 of 45



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5514561

                                                                                                                 2
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 44 of 45




               EXHIBIT C
Case 1:19-cv-03452-LGS Document 7 Filed 05/16/19 Page 45 of 45




                                                                 1
